In this case a bill of complaint in chancery, was filed in the Circuit Caurt of Sarasota County on August 25, 1931. At that time the process which the statute prescribed was the form designated by Section 4893 C. G. L., 3109 R. G. S. No process under that section was ever issued or served on the defendants, — a decree pro confesso based on purported service having been set aside by the Court.
On October 1, 1931, Chapter 14658, Acts of 1931, commonly known and cited as "1931 Chancery Act" became effective. On October 8th, 1931, chancery process in the form prescribed by the "1931 Chancery Act" was issued on the bill of complaint which had been filed on August 25th, 1931, before the new chancery act became effective. *Page 1068 
This process was returned as having been served on the defendant on October 16, 1931.
The Court is of the opinion that this service of process issued in the form fixed by the "1931 Chancery Act" was legal since it was issued and served after October 1, 1931, notwithstanding the bill of complaint was filed before the new act took effect.
Application for writ of prohibition denied.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.